DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 15-20 have been considered but are moot in view of the new grounds of rejection.
Applicant argues preemptively that the teachings of Zuo were somehow combined with the teachings of Sato, the features amended into claim 1 and 15 would not be taught.  Specifically, the top surface of the TFR element 540’ end flanges would extend above the top surface of the copper interconnect structures 510 since diffusion barrier 520’ is coplanar with tops of flanges of 540’.
Examiner respectively disagrees.  Sato teaches forming the TRF element first, followed by the formation of the via and side contacts.  Zuo teaches forming the side contacts first , followed by the formation of the TFR element.  The method of Sato does not bodily incorporate the method and structure of the device of Zuo.  Therefore the assertion that the top surface of the side flange would not be flush with the top surface of the side contacts is not correct.  Rather, the side contacts 254A-D of Sato are formed prior to the method steps shown in figs. 4A2, 4B2, 4C2, therefore after the CMP process of fig. 4C2 the upper surfaces of the flanges and side contacts would be flush.  This modification has a high expectation of success and lacks unexpected results such that one of ordinary skill in the art would recognize the modification would have an improved device having lower contact resistance between the side-contacts and the flanges.
The rejection has been updated to include the amended portions as can be found below.


Claim Objections
Claims 1 and 15 are objected to because of the following informalities: The last line of both claims appears to be missing “and” between “side contact” and “the top surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US PGPub 2019/0386091; hereinafter “Sato”) in view of Zuo et al. (US PGPub 2014/0217550; hereinafter “Zuo”).
Re claim 1: Sato teaches (figs. 4H1, 4H2, 4J1, and 4J2) a method of forming a thin film resistor (TFR) module in an integrated circuit (IC) structure, the method comprising: forming first (TFR contacts 254A, 254B; e.g. paragraph 41 and fig. 4F1; hereinafter “1SC”) and second (TFR contacts 254C, 254D; e.g. paragraph 41 and fig. 4F1; hereinafter “2SC”) vertically-extending TFR side contacts spaced apart from each other; forming a TFR element (TFR element 216; e.g. paragraph 38) between the first (1SC) and second (2SC) vertically-extending TFR side contacts, the TFR element (216) including: a laterally-extending TFR element base (bottom region 219; e.g. paragraph 39) extending from a first end (left end of 216; hereinafter “1E”) proximate the first vertically-extending TFR side contact (1SC) to a second end (right end of 216; hereinafter “2E”) proximate the second vertically-extending TFR side contact (2SC); a first TFR element end flange (vertical portion of TFR film 210 adjacent 1SC; hereinafter “1EF”) projecting vertically from the first end (1E) of the TFR element base (219), the first TFR element end flange (1EF) extending parallel to, and in contact with, the first vertically-extending TFR side contact (1SC), wherein a top surface of the first TFR element end flange (1EF) is flush with a top surface of the first vertically-extending TFR side contact (1SC); and a second TFR element end flange (vertical portion of TFR film 210 adjacent 2SC; hereinafter “2EF”) projecting vertically from the second end (2E) of the TFR element base (219), the second TFR element end flange (2EF) extending parallel to, and in contact with the second vertically-extending TFR side contact (2SC), wherein a top surface of the second TFR element end flange (2EF) is flush with a top surface of the second vertically-extending TFR side contact (2SC); and forming a first TFR head (TFR head 270A; e.g. paragraph 48) in contact with both the top surface (top surface of 1SC) of the first vertically-extending TFR side contact (1SC) and the top surface of the first TFR element end flange (1EF), and a second TFR head (TFR head 270B; e.g. paragraph 48) in contact with both the top surface (top surface of 2SC) of the second vertically-extending TFR side contact (2SC) the top surface of the second TFR element end flange (2EF).
Sato can be considered as being silent as to explicitly teaching the TFR element being formed after forming the first and second vertically-extending TFR side contacts.
Zou teaches (e.g. figs. 5A-5F) the TFR element (metal film 540 for forming metal film resistor 540’; e.g. paragraphs 40-42) being formed after forming the first (left 310) and second (right 310) vertically-extending TFR side contacts.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the process order of forming contacts before forming the TFR film as taught by Zou in the method of Sato in order to have the predictable result of a device having an improved device having lower contact resistance between the side-contacts and the flanges.
Re claim 2: Sato teaches the method of Claim 1, wherein the TFR element (216) comprises SiCr, SiCCr, NiCr, or TaN (SiCr; e.g. paragraph 36).
Re claim 3: Sato in view of Zou teaches the method of Claim 1, wherein: the first TFR head (270A) is formed such that a bottom surface of the first TFR head (270A) is in contact with both the top surface (top surface of 1SC) of the first vertically-extending TFR side contact (1SC) and the top surface of the first TFR element end flange (1EF); and the second TFR head (270B) is formed such that a bottom surface of the second TFR head (270B) is in contact with both the top surface (top surface of 2SC) of the second vertically-extending TFR side contact (2SC) and the top surface of the second TFR element end flange (2EF).
Re claim 4: Sato teaches the method of Claim 1, wherein: the first TFR head (270A) is formed such that a bottom surface of the first TFR head (270A) is in contact with both (a) the first vertically-extending TFR side contact (1SC) and (b) the first TFR element end flange (1EF); and the second TFR head (270B) is formed such that a bottom surface of the second TFR head (270B) is in contact with both (a) the second vertically-extending TFR side contact (2SC) and (b) the vertically- extending second TFR element end flange (2EF).
Re claim 7: Sato teaches the method of Claim 1, wherein forming the first (1SC) and second (2SC) vertically-extending TFR side contacts comprises: forming first (243A, 234B) and second (234C, 234D) elongated via openings; and filling the first and second elongated via openings with metal (fill with metal; e.g. paragraph 46).
Re claim 8: Sato teaches substantially the entire method as recited in claim 1 except explicitly teaching wherein forming the TFR element comprises: removing a partial thickness of a dielectric region between the first and second vertically-extending TFR side contacts to define a TFR opening exposing (a) a sidewall of the first vertically-extending TFR side contact and (b) a sidewall of the second vertically-extending TFR side contact; and depositing a TFR film in the TFR opening, the deposited TFR film including: (a) a first TFR film portion covering a top surface of the dielectric region and extending between the first and second vertically-extending TFR side contacts, the first TFR film portion defining the laterally-extending TFR element base; (b) a second TFR film portion covering the exposed sidewall of the first vertically-extending TFR side contact, the second TFR film portion defining the first TFR element end flange; and (c) a third TFR film portion covering the exposed sidewall of the second vertically-extending TFR side contact, the third TFR film portion defining the second TFR element end flange.
Zuo teaches (e.g. figs. 5A-5F) removing (window 530 etched; e.g. paragraph 38) a partial thickness of a dielectric region (insulation 500; e.g. paragraph 39) between the first and second vertically-extending TFR side contacts (510) to define a TFR opening (530) exposing (a) a sidewall of the first vertically-extending TFR side contact (right exposed sidewall of 510 to the left as shown in fig. 5C; hereinafter “1SW”) and (b) a sidewall of the second vertically-extending TFR side contact (left exposed sidewall of 510 to the right as shown in fig. 5C; hereinafter “2SW”); and depositing a TFR film (540) in the TFR opening (530), the deposited TFR film (540) including: (a) a first TFR film portion (bottom portion of 540; hereinafter “1P”) covering a top surface of the dielectric region (500) and extending between the first and second vertically-extending TFR side contacts (510), the first TFR film portion (1P) defining the laterally-extending TFR element base; (b) a second TFR film portion (left portion of 540; hereinafter “2P”) covering the exposed sidewall of the first vertically-extending TFR side contact (1SW), the second TFR film portion (2P) defining the first TFR element end flange (1EF of Sato); and (c) a third TFR film portion (right portion of 540; hereinafter “3P”) covering the exposed sidewall of the second vertically-extending TFR side contact (2SW), the third TFR film portion (3P) defining the second TFR element end flange (2EF of Sato).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the process of forming the TFR film within a recess as taught by Zuo in the method of Sato in order to have the predictable result of using a method which is a known alternative process of forming resistive elements on an insulating body, as Zuo discloses multiple other processes which are known in the art and as such, the embodiment shown in fig. 5A-F is one out of a finite number of possible methods and therefore would have been one method that would have been obvious to try to one of ordinary skill in the art.
Re claim 15: Sato teaches (figs. 4H1, 4H2, 4J1, and 4J2) a method of forming an integrated circuit (IC) device including a thin film resistor (TFR) module and an interconnect structure, the method comprising: concurrently forming (a) a via (252) and (b) first (TFR contacts 254A, 254B; e.g. paragraph 41 and fig. 4F1; hereinafter “1SC”) and second (TFR contacts 254C, 254D; e.g. paragraph 41 and fig. 4F1; hereinafter “2SC”) vertically-extending TFR side contacts; forming a TFR element (TFR element 216; e.g. paragraph 38) between the first (1SC) and second (2SC) vertically-extending TFR side contacts, the TFR element (216) including: a laterally-extending TFR element base (bottom region 219; e.g. paragraph 39) extending from a first end (left end of 216; hereinafter “1E”) proximate the first vertically-extending TFR side contact (1SC) to a second end (right end of 216; hereinafter “2E”) proximate the second vertically- extending TFR side contact (2SC); a first TFR element end flange (vertical portion of TFR film 210 adjacent 1SC; hereinafter “1EF”) projecting vertically from the first end (1E) of the TFR element base (219), the first TFR element end flange (1EF) extending parallel to, and in contact with, the first vertically-extending TFR side contact (1SC); and a second TFR element end flange (vertical portion of TFR film 210 adjacent 2SC; hereinafter “2EF”) projecting vertically from the second end (2E) of the TFR element base (219), the second TFR element end flange (2EF) extending parallel to, and in contact with, the second vertically-extending TFR side contact (2SC); and concurrently forming (a) a metal line in contact with the via (272), (b) a first TFR head (270A) having a bottom surface in contact with both the first vertically-extending TFR side contact (1SC) and the first TFR element end flange (1EF), and (c) a second TFR head (270B) having a bottom surface in contact with both the second vertically-extending TFR side contact (2SC) the second TFR element end flange (2EF).
Sato can be considered as being silent as to explicitly the TFR element being formed after forming the first and second vertically-extending TFR side contacts.
Zou teaches (e.g. figs. 5A-5F) the TFR element (metal film 540 for forming metal film resistor 540’; e.g. paragraphs 40-42) being formed after forming the first (left 310) and second (right 310) vertically-extending TFR side contacts.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the process order of forming contacts before forming the TFR film as taught by Zou in the method of Sato in order to have the predictable result of a device having an improved device having lower contact resistance between the side-contacts and the flanges.
Re claim 16: Sato teaches the method of Claim 15, wherein each of the first (1SC) and second (2SC) vertically-extending TFR side contacts comprises an elongated metal via (254A-254D are oval-shaped in plan view).
Re claim 17: Sato teaches the method of Claim 15, wherein each of the (1SC) and second (2SC) vertically-extending TFR side contacts has a TFR side contact width (width of 1SC and 2SC in the up-down direction of fig. 4J1) in a first lateral direction (up-down direction of fig. 4J1) equal to a width of the via (252), and a TFR side contact length (width of 1SC and 2SC in the left-right direction of fig. 4J1) in a second lateral direction (the left-right direction of fig. 4J1), the TFR side contact length at least twice as large as the TFR side contact width.

Claims 5, 6, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Zuo as applied to claims 1 and 15 above, respectively, and further in view of Leng et al. (US PGPub 2019/0392967; hereinafter “Leng”).
Re claims 5 and 19: Sato in view of Zuo teaches substantially the entire method as claimed in claims 1 and 15 except explicitly teaching the method, wherein forming the TFR element further comprises: forming TFR element side flanges projecting vertically from the TFR element base and extending between the first and second TFR element end flanges; and removing at least a partial height of the TFR element side flanges.
Leng teaches (e.g. fig. 13A-C) forming the TFR element further comprises: forming TFR element side flanges (TFR longer ridges 124A; e.g. paragraph 25) projecting vertically from the TFR element base (bottom region 122; e.g. paragraph 25) and extending between the first and second TFR element end flanges (124B); and removing at least a partial height of the TFR element side flanges (portion of 124A is removed as shown in fig. 13C and discussed in paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the removal of the long ridge of the TFR element as taught by Leng in the method of Sato in view of Zuo in order to have the predictable result of improving the temperature coefficient of resistance performance of the device (see paragraphs 30 and 31 of Leng).
Re claims 6 and 20: Sato in view of Zuo and Leng teaches the method further comprising performing a metal etch to both (a) define the first and second TFR heads (270A, 270B of Sato) and (b) remove the at least partial height of the TFR element side flanges (124A of Leng).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822